Title: The American Commissioners: Memorandum for Vergennes, [24 February 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Vergennes, Charles Gravier, comte de


[February 24, 1777]
We have ordered no Prizes into the Ports of France, nor do we know of any that have entered, for any other purpose than to provide themselves with necessaries untill they could sail for America, or some Port in Europe, for a Market. We were informed this was not inconsistent with the Treaty between France and Great Brittain, and that it would not be disagreeable to this Court; and further than this we have not thought of proceeding. The Reprisal had orders to cruise in the open Sea, and by no means near the Coast of France, and tho’ we are well assured that a number of British Men of War are at this instant cruising near the Coast of France for intercepting the Commerce of America, yet if the Reprisal has taken a Station offensive to the Commerce of France, it is without our Orders or Knowledge, and we shall advise the Captain of his Error. Though we learn his Cruise has been on the Coast of Spain and Portugal, and the Vessels he has taken, one charged with Cod fish, one with Flour, and a Packet Boat bound from Falmouth for Lisbon, demonstrate that the Cruise has not been on the Coast of France, nor detrimental to its Commerce.
We made Proposals to the Farmers General, and they returned us different ones, to which we shall this Day make our Reply and immediately afterwards lay the state of the Affair before the Count de Vergennes.
 
Notation: 1777. 20 février
